Name: 2010/176/: Commission Decision of 19Ã March 2010 advancing the date for the payment of the second instalment of the restructuring aid granted for the marketing year 2009/2010 under Council Regulation (EC) NoÃ 320/2006 (notified under document C(2010) 1710)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic policy;  agri-foodstuffs;  production;  agricultural policy
 Date Published: 2010-03-24

 24.3.2010 EN Official Journal of the European Union L 77/54 COMMISSION DECISION of 19 March 2010 advancing the date for the payment of the second instalment of the restructuring aid granted for the marketing year 2009/2010 under Council Regulation (EC) No 320/2006 (notified under document C(2010) 1710) (2010/176/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community and amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (1), and in particular Article 10(5) thereof, Whereas: (1) Article 10(5) of Regulation (EC) No 320/2006 allows the Commission to advance the dates for the payment of the aids granted under the temporary scheme for the restructuring of the sugar industry established by that Regulation. (2) Since the necessary financial resources are available in the restructuring fund referred to in Article 1 of Regulation (EC) No 320/2006, Member States should be given the possibility to advance the date for the payment of the second instalment of the restructuring aid granted in the marketing year 2009/2010 to undertakings, growers and machinery contractors which renounced their quota as of 1 October 2009 to the date of the payment of the first instalment, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Article 10(4) of Regulation (EC) No 320/2006, Member States may pay 100 % of the restructuring aid provided for in Article 3 of that Regulation in respect of the marketing year 2009/2010 in one instalment. In such case, the payment shall be due in June 2010. Member States shall inform the Commission by 31 March 2010 if they want to make use of the possibility provided for in the first paragraph. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 March 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 58, 28.2.2006, p. 42.